DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim 1, drawn to apparatus containing at least one refrigerant containing 1132E.
Group II, claim 2, drawn to apparatus containing at least refrigerant containing 1132E.
Group III, claims 1 and 3, drawn to apparatus containing refrigerants, one containing 1132E and the other containing CO2.
Group IV, claims 1 and 4, drawn to apparatus containing two refrigerants containing  1132E.
Group V, claims 1 and 5, drawn to apparatus containing a refrigerant containing primarily 1132E and another containing R32.
Group VI, claims 1 and 6, drawn to apparatus containing one refrigerant containing 1132E and another containing an unspecified liquid.
Group VII, claims 1 and 7, drawn to apparatus containing a refrigerant containing primarily 1132E and another containing an unspecified refrigerant.
Group VIII, claims 1 and 8-15, drawn to apparatus containing a refrigerant containing primarily 1132E, 1123 and 1234yf.
Group IX, claims 1 and 16, drawn to apparatus containing a refrigerant containing primarily 1132E and 1123.
Group X, claims 1 and 17, drawn to apparatus containing a refrigerant containing primarily 1132E and 1123.
Group XI, claims 1, 18 and 19, drawn to apparatus containing a refrigerant containing primarily 1132E, 1123, 1234yf and R32.

Group XIII, claims 1 and 25-30, drawn to apparatus containing a refrigerant containing primarily 1132E, 1123 and R32.
Group XIV, claim 1, drawn to apparatus containing a refrigerant containing primarily refrigerant other than those specified in the other groups. If this group is elected, further restriction will be required.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Compositions according to the invention. 
Applicant is required, in reply to this action, to elect a single species of refrigerant in each compressor to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims are generic or sub-generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I-XIV lack unity of invention because even though the inventions of these groups require the technical feature of apparatus and a refrigerant as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 3,012,557.  The reference (see claim, paragraphs [0019], [0044]-[0048], fig. 7 ) discloses a binary refrigeration cycle provided with a low-order side cycle comprising a first compressor 1, a cascade condenser 10, a first expansion valve 3, and an evaporator 4, and a high-order side cycle comprising a second compressor 7, a condenser 2, a third expansion valve 9, and a cascade condenser 10, describes using an ethylene-based fluorohydrocarbon or a mixture containing same on the high-order side, and indicates that the ethylene-based fluorohydrocarbon contains trans-1,2-difluoroethylene (R1132(E)) and that any refrigerant can be used on the low-order side.
Because the restriction requirement is complex, no telephone election was attempted.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761